PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YAN et al.
Application No. 16/461,288
Filed: May 15, 2019
Attorney Docket No.: 2016P80236WOUS01
For RECEIVER, METHOD, TERMINAL DEVICE, LIGHT TRANSMISSIVE STRUCTURE AND SYSTEM FOR VISIBLE LIGHT COMMUNICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 7, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed March 26, 2020. The issue fee was timely paid on May 5, 2020.  Accordingly, the application became abandoned on May 6, 2020.  Notice of Abandonment was mailed June 23, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the submission of a Declaration in compliance with 37 CFR 1.63 for Inventor Caijie Yan (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received February 7, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions